Citation Nr: 1627051	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  12-19 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a liver disability, to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1969 to August 1971, with service in Vietnam.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Huntington, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In his May 2012 VA Form 9, substantive appeal, the Veteran requested a Travel Board hearing; in January 2014, he withdrew that request.  

In a September 2004 VA Form 21-4142, medical authorization, the Veteran indicated that he was losing muscle mass.  In his May 2012 VA Form 9, substantive appeal, the Veteran requested that a decision be made on his August 2007 claim of service connection for a thyroid disability.  The record shows that the Veteran filed his claim in July 2006; although he filed a notice of disagreement with the October 2006 rating decision that denied to reopen his claim, he did not perfect his appeal.  Additionally, in a May 2016 appellate brief, the Veteran's representative raised the issue of an increased rating for the Veteran's service-connected diabetes mellitus.  The Veteran had perfected his appeal on that issue but withdrew his appeal before the Board's adjudication. See August 2012 VA Form 646.  Consequently, these matters (service connection for loss of muscle mass and a thyroid disability and an increased rating for diabetes mellitus) are referred to the AOJ for clarification and any appropriate action.  38 CFR 19.9(b)(2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).


FINDING OF FACT

At no time during, or prior to, the course of this appeal has the Veteran been diagnosed with a liver disability.




CONCLUSION OF LAW

The criteria for service connection for a liver disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by a letter in July 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records (STRs) and postservice medical records have been secured.  The RO did not arrange for a VA examination or secure a medical opinion with respect to this claim.  The Board has considered whether such an examination is necessary and finds that there is nothing in the record to suggest that the Veteran has been diagnosed with a liver disability for VA benefits purposes.  Accordingly, although there is "a low threshold" for when VA's duty to provide a medical examination and opinion is triggered, the Board finds that, in this case, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the claim of service connection for a liver disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-86 (explaining that the requirement that evidence "'indicates' that a disability, or persistent or recurrent symptoms of a disability, 'may be associated with the claimant's . . . service,'" establishes "a low threshold").

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Accordingly, VA's duty to assist is met and the Board will address the merits of this claim.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   

Certain chronic diseases (including cirrhosis of the liver) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for organic disease of the nervous system).   38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

Certain diseases may be service connected on a presumptive basis as due to herbicide (Agent Orange) exposure if manifested at any time after service in a veteran who served in the Republic of Vietnam during the Vietnam Era. 38 U.S.C.A. § 1116.  Those diseases are listed in 38 C.F.R. § 3.309(e).

In the absence of proof of a current disability, there is no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held the requirement that a current disability be present is satisfied when a claimant has a disability at the time of a claim for VA disability compensation is filed or at any time during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, "when the record contains a recent diagnosis of a disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency." Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Veteran states that he has a liver disability that is due to his exposure to Agent Orange.  The threshold question that must be addressed here (as with any claim seeking service connection) is whether the Veteran actually has the disability for which service connection is sought, i.e., a liver disability.  In the absence of evidence of a present disability, there is no valid claim of service connection.  Brammer, 3 Vet. App. at 225.

In this case, the record does not show that a liver disability has ever been diagnosed.  Service treatment records do not reflect any reports, treatment, or diagnosis of a liver disability.  Postservice treatment records are also silent for reports, treatment, or diagnoses related to a liver disability.  The Board notes that the Veteran is service-connected for a number of disabilities and that multiple VA examinations have been conducted with respect to those service-connected disabilities.  However, none of those VA examination reports includes any reports of, or diagnoses for, a liver disability.  See June and July 2004, February 2005, August 2006, November 2010, July 2011, and January and September 2014 VA examination reports.

The Board has considered the Veteran's assertion that he has a liver disability diagnosis.  However, he has not submitted any evidence of such diagnosis (or even identified where or when such diagnosis was made).  The diagnosis of a liver disability is a complex medical question that requires medical expertise to diagnose.  Thus, lay persons are not competent to provide opinions about whether a liver disability is present.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The most probative competent evidence regarding whether the Veteran has a liver disability is in VA treatment records and examination reports which do not show that a liver disability was diagnosed.

Consequently, the Board finds that the preponderance of the evidence is against a finding that the Veteran now has (or at any time during or prior to the appeal period had) a diagnosis of a liver disability.  Absent evidence of a diagnosis of a liver disability, there is no valid claim of service connection for such disability, and the appeal in the matter must be denied.


ORDER

Service connection for a liver disability is denied.




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


